Dausman, J.
Appellee instituted this action against appellants to replevin an automobile, and to recover damages for the unlawful detention thereof. Trial by the court resulted in judgment for the delivery of the automobile to appellee, and for $100 damages ; also judgment for appellant for $92.52 against appellee on appellants’ claim for storage charges.
Appellee has filed a verified motion to dismiss the appeal on the ground that appellants, in obedience to the order of the court, have delivered the automobile to appellee, and that the parties have amicably adjusted all matters involved herein. Appellants have had due notice of the filing of said motion, but have made no counter showing. Their silence, therefore, must be taken as an admission of the correctness of the statements embodied in the motion.
Appeal dismissed.
Note. — Reported in 116 N. E. 8.